DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 3, 10 have been amended, claim 15 has been cancelled, claims 13-14, 16-25 have been withdrawn, new claims 26-31 have been added and claims 1-14, 16-31 are pending as amended on 12/03/21. 
4.       The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 12/03/21. In particular, claim 1 has been amended to change “R1 is group comprising 4 to 28 carbon atoms” to “R1 is group comprising 14 to 24 carbon atoms.”  Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.        This application is a 371 of PCT/GB2018/050563 03/06/2018.
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application UNITED KINGDOM 1703615.3 03/07/2017 filed on 09/04/19.

Response to Amendment
8.         Applicant's amendment filed on 12/03/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 12/03/21, have been fully considered but are moot in view of amendment. Accordingly, rejection to claim 10 has been withdrawn.
10.       Applicant's arguments with respect to rejection of claims 1-7, 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Kelland (GB 2349889) filed on 12/03/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. In view of amendment to claims and response, a new ground(s) of rejection is made. Applicants arguments regarding the ‘lead away,’ ‘reference of preferred species,’ and ‘taken as a whole, Kelland teaches a clear preference for compounds where R is an alkyl group up to 12 carbons in length’ (remarks page 11) have been respectfully considered but are not persuasive. Nothing in 
             Regarding unexpected result of ‘the claimed compounds can inhibit the
formation of hydrates and/or prevent agglomeration of hydrate crystals, while exhibiting
improved biodegradability in comparison to existing additives’ wherein ‘the improved biodegradation is obtained due to the unsaturated nature of the tail group, i.e. R1” wherein ‘the claimed compounds “have been found to be particularly effective in fresh
water or low salinity water’ and wherein ‘the claimed compounds can be used in
conjunction with thermodynamic hydrate inhibitors and these combinations “give a surprising synergistic improvement in AA [(anti-agglomeration)] performance, particularly under more extreme conditions (remarks page 11-12) have been respectfully considered but are not persuasive. Kelland expressly discloses R is alkenyl group having 6-24 atoms (page 4, lines 3-4) and instant claim and the prior art Kelland are dealing with the same problem, e.g. inhibiting the formation or agglomeration of gas hydrates in a system such as oil and gas drilling and production, Since, the prior art’s hydrate inhibitor compound (specifically the unsaturation at the carbon chain attached to nitrogen) is obvious over the claimed compound, the properties such as biodegradability or synergy would necessarily be the same as claimed.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical 

Scope of the Elected Invention
11.      Claims 1-14, 16-31 are pending in this application.  Claims 13-14, 16-25 have been withdrawn in an amendment filed on 12/03/21. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-12, 26-31 are directed to a method and species: compound of claim 9 and hydrocarbon production as a system.

Claim Rejections - 35 USC § 103
12.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

14.        Claims 1-12, 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kelland (GB 2349889) evidenced from Stoisits (US 2010/ 0193194).

    PNG
    media_image1.png
    188
    400
    media_image1.png
    Greyscale
           Regarding claims 1-2, 4-7, 10-11, 26-27, 30-31, Keland discloses a method for inhibiting the formation or agglomeration of gas hydrates in a system such as oil and gas drilling and production, wherein the method comprising adding to the system a compound of formula:

wherein R is alkenyl group having 6-24 carbon atoms, R1 is isopropyl and R2 is H, M is hydrogen, and Y and Z are the same or different connecting groups selected from alkylene, preferably C1 -C4 alkylene (page 1, lines 29-30, page 4, lines 3-4, page 5, lines 13-, page 8, lines -2), fall into instant claim l1 and l2 of linear moiery containing 1 to 12 or 1-6 carbon atom, encompassing instant claimed R1 is group comprising 14 to 24 carbon atoms and at least one C=C double bond. A prima facie case of obviousness exists. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
           Regarding claim 3, Keland discloses R is alkenyl group having 6-24 carbon atoms (page 4, lines 3-4) encompassing instant claimed R1 is group comprising 16 to 18 carbon atoms. A prima facie case of obviousness exists. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie
case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
Regarding claims 8, Kelland discloses R is alkenyl group having 6-24 carbon atoms, y and z are C1-C4 alkylene, R1 is isopropyl and R2 is H, and M is hydrogen (page 4, lines 3-4, page 5, lines 13-, page 8, lines -2), fall into instant base claim range of the substituents R3 and R4, and encompassing instant claim C2 linking moiety between central nitrogen and amide group and instant claim 1 R1 is group comprising 14 to 24 carbon atoms and at least one C=C double bond. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).

    PNG
    media_image1.png
    188
    400
    media_image1.png
    Greyscale
           Regarding claims 9, Kelland discloses the compound of formula:


wherein R1 is isopropyl and R2 is H, and M is hydrogen (page 5, lines 13-, page 8, lines -2), fall into instant base claim range of the substituents except R. Kelland further discloses Y and Z are the same or different connecting groups selected from alkylene, preferably C1 -C4 alkylene (page 8, lines1 -2), encompassing instant claim C2 linking moiety between central nitrogen and amide group. Kelland does not disclose oleyl group, e.g. the R has C18 and one double bond at C9. However, Kelland teaches R is alkenyl group having 6-24 carbon atoms (page 5, line 14). Instant claim and the prior art are dealing with the same problem, e.g. inhibiting the formation or agglomeration of gas hydrates in a system such as oil and gas drilling and production. It would have been obvious to one with ordinary skill, in the art at the time of invention, to design without undue experimentation the hydrate inhibitor by identifying the R as oleyl has C18 and one double bond at C9 out of the Kelland teaching of R is alkenyl group having 6-24  inhibiting the formation or agglomeration of gas hydrates in a system such as oil and gas drilling and production.
           Regarding claims 12, 28-29, Keland discloses additional additive such as glycol or polyglycol (page 11, line 22). As evidenced from Stoisits (US 2010/0193194), the known thermodynamic hydrate inhibitors include glycol or polyglycol (para [0085). 

Conclusion
15.     Reference Kelland (Kelland et. al., "Studies on some alkyl amide surfactant gas hydrate anti-agglomerants, Chemical Engineering Science, Oxford, GB, vol. 61, 2006, page 4290-4298) was cumulative in nature to the above rejection and thus not set forth.
16.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766